United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clearwater, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0346
Issued: October 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 7, 2017 appellant filed a timely appeal from a June 26, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish right elbow
tendinitis causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On April 28, 2017 appellant, then a 55-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed right elbow tendinitis due to factors of her federal
employment. She attributed her condition to “overuse/repetitive” duties, which included opening
1

5 U.S.C. § 8101 et seq.

and closing the door on her work vehicle more than 100 times daily, setting and releasing the
vehicle emergency brake, putting on and removing her seat belt, turning the ignition on and off
100 times per day, and opening/closing more than 600 mailboxes daily. Appellant indicated that
she first became aware of the condition on May 10, 2016. She first realized that her condition was
caused or aggravated by factors of her federal employment on September 3, 2016. The employing
establishment indicated that appellant stopped work on October 6, 2016.
OWCP received an amended report dated November 1, 2016 from Dr. Brian Maiocco, an
orthopedic surgeon, who diagnosed right elbow tendinitis. Dr. Maiocco indicated that the
condition was due to repetitive overuse and checked a box marked “no” with regard to whether
the injury or illness arose out of appellant’s employment. He further indicated that the symptoms
appeared in approximately April 2016. Dr. Maiocco noted that appellant was totally disabled from
October 6 through November 2, 2016 and advised that from November 2 to 11, 2016, she was
partially disabled.
In development letters dated May 16, 2017, OWCP informed appellant and the employing
establishment of the type of evidence needed to support her claim and requested that she submit
such evidence within 30 days. It requested that she complete a questionnaire describing all
activities outside her federal employment.
In a letter dated May 26, 2017, R.K., an employing establishment human resource
management specialist, provided comments from a knowledgeable supervisor, a position
description, and the physical requirements of appellant’s position. N.R., a supervisor of customer
service, indicated that she could not confirm the accuracy of appellant’s claim or challenge her
claim. She explained that she had only been appellant’s supervisor since mid-February 2017, and
the claim went back to May 10 2016. N.R. advised that the tasks of appellant’s position were no
different than that of any carrier performing their daily duties of casing mail, and delivering mail
and packages. She explained that they all drove their vehicles, opened and shut the door, buckled
and unbuckled the seat belt, set the hand brakes, reached out of the vehicle to put mail into outside
curb boxes, and bent and stooped to pick up packages from a lower elevation to a higher elevation,
intermittently from one to six hours a day. N.R. explained that safety precautions were in place.
Appellant submitted an undated and unsigned duty status report (Form CA-17) which noted
that she had worked 20 hours per week and included a restriction for pushing and pulling for no
more than 4 hours per day.
In a letter dated June 13, 2017, appellant explained that she was providing a brief
description of her right arm tendinitis and completed OWCP’s questionnaire. She explained that
in May 2016, she was experiencing right arm/elbow pain and she sought medical attention/care
from Dr. Maiocco. Appellant further explained that she sought treatment for approximately five
months, including referring her for physical therapy and a magnetic resonance imaging scan, which
revealed a small tear. She described her workday and advised that it was comprised of an 8-hour
day, 40 hours a week and she also repeated the description of her duties as a letter carrier.
Appellant noted that about three years prior, her route was adjusted over eight hours. She
explained that she was a disabled veteran, on an eight-hour restriction. However, despite being
informed that she would receive help every day, appellant was fighting with management to
accommodate her needs. She noted that she rarely received two 10-minute breaks, or a half-hour

2

lunch. Appellant provided a chart that detailed the time she performed each duty, which was in
excess of eight hours per day.
Appellant provided a June 13, 2017 response to OWCP’s questionnaire. She indicated that
her outside activities included exercise and walking when physically able. Appellant explained
that she exercised one to two times per week for approximately 45 minutes (when she was able ),
but that she was not able to do so in the past four to five months. She noted that she worked on
the computer, performing various functions, for approximately one to one and a half hours per day.
Appellant also indicated that she watched TV for one to one and a half hours per day.
By decision dated June 26, 2017, OWCP denied appellant’s claim finding that the medical
evidence did not demonstrate that the claimed medical condition was related to established workrelated events.
LEGAL PRECEDENT
An employee seeking benefits under FECA 2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of a disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors. 6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
2

Id.

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

3

complete factual and medical background. 8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant ’s
specific employment factor(s). 9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish right elbow
tendinitis causally related to the accepted factors of her federal employment.
In support of her claim, appellant submitted the amended report dated November 1, 2016
from Dr. Maiocco, who diagnosed right elbow tendinitis and indicated that it was due to repetitive
overuse. Dr. Maiocco did not provide a supportive opinion that the condition was work related.
Rather, he checked a box marked “no” with regard to whether the injury or illness arose out of
appellant’s employment. Thus, the Board finds that this report is insufficient to establish
appellant’s claim.
The undated and unsigned duty status report (Form CA-17) is also insufficient to establish
appellant’s claim. It is of no probative value as it is devoid of an opinion as to whether appellant’s
claimed condition is causally related to the accepted factors of her federal employment,10 and there
is no indication that a physician authored the report. 11 As such, the Board finds that this report is
also insufficient to establish appellant’s claim.
As there is no medical evidence explaining how appellant’s employment duties caused or
aggravated a medical condition involving her right elbow, appellant has not met her burden of
proof to establish a right elbow condition causally related to the accepted factors of her federal
employment.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish right elbow
tendinitis causally related to the accepted factors of her federal employment.

8

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, supra note 6.

9

Id.

10
Medical evidence that does not offer an opinion regarding the cause of an employee’s condition or disability is
of no probative value on the issue of causal relationship. See L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
11

As the Board has held, a report that is unsigned or bears an illegible signature lacks proper identification and
cannot be considered probative medical evidence. See L.M., Docket No. 18-0473 (issued October 22, 2018); Merton J.
Sills, 39 ECAB 572, 575 (1988).

4

ORDER
IT IS HEREBY ORDERED THAT the June 26, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

